IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


AL FLORA, JR., AND ADAM KUREN: No. 951 MAL 2014
AND STEVEN ALLABAUGH, ON     :
BEHALF OF THEMSELVES AND ALL :
OTHERS SIMILARLY SITUATED,   : Petition for Allowance of Appeal from the
                             : Order of the Commonwealth Court
                Petitioners  :
                             :
                             :
          v.                 :
                             :
                             :
LUZERNE COUNTY OF THE        :
COMMONWEALTH OF PENNSYLVANIA :
AND ROBERT C. LAWTON, COUNTY :
MANAGER, IN HIS OFFICIAL     :
CAPACITY,                    :
                             :
                Respondents  :


AL FLORA, JR., AND ADAM KUREN: No. 952 MAL 2014
AND STEVEN ALLABAUGH, ON     :
BEHALF OF THEMSELVES AND ALL :
OTHERS SIMILARLY SITUATED,   : Petition for Allowance of Appeal from the
                             : Order of the Commonwealth Court
                Petitioners  :
                             :
                             :
          v.                 :
                             :
                             :
LUZERNE COUNTY OF THE        :
COMMONWEALTH OF PENNSYLVANIA :
AND ROBERT C. LAWTON, COUNTY :
MANAGER, IN HIS OFFICIAL     :
CAPACITY,                    :
                             :
                Respondents  :
                                         ORDER

PER CURIAM

      AND NOW, this 30th day of June, 2015, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by Petitioners, are:



      (1)    In a matter of first impression, do petitioners state a claim for constructive
             denial of counsel under the Sixth and Fourteenth Amendments to the
             United States Constitution, and Article 1, Section 9 of the Pennsylvania
             Constitution, based on chronic and systemic deficiencies in the operation
             of Luzerne County‘s Office of the Public Defender that deprive them and
             the class they seek to represent of their right to effective assistance of
             counsel? See Pa. R.A.P. 1114(b)(3), (4).

      (2)    Do Petitioners state a claim of mandamus to compel Respondents to
             provide adequate funding for Luzerne County‘s Office of the Public
             Defender, as required by the Commonwealth‘s Public Defender Act, 16
             Pa. Cons. Stat. §§ 9960.1 – 9960.13 (hereinafter the "Public Defender
             Act")? See Pa. R.A.P. 1114(b)(2).




                        [951 MAL 2014 and 952 MAL 2014] - 2